Norcross, C. J.,
concurring:
I concur in the opinion and order. The principal question in the case is quite exhaustively considered in the opinion of the learned junior justice. While nothing need be added, a few additional observations may not be entirely surplusage.
The word "office” or "officer” is used in the constitution in more than twenty different sections, and in no instance where either of such words is used is there any context which would indicate a broader definition than that which legitimately belongs thereto. The word "office” is frequently so used in a statute that when the whole context of the statute is considered, a court is bound to give the word a broader meaning than its true definition imports. An illustration of this may be found in the case of Vaughn v. English, 8 Cal. 41, so much relied upon by counsel for respondent. The question before the court in that case was whether clerks in several of the state offices were officers within the meaning of section 6 of a certain act, entitled "An act to reduce and fix the salaries of officers and members of the legislature. ” The salaries of the several clerkships were specifically fixed by the act, and it was provided in section 6 that the act" shall not be held to reduce the salary or pay of any of the incumbents now in office, * * * but shall apply to every such officer hereafter elected or appointed. ”
The court was justified in construing the word "office” as used in that statute to include the clerkships, for the intent of the legislature was so clearly manifested. That case is very far,- however, from being an authority holding that the word "office,” as used in a provision of a constitution, in the absence of a context which would affect its proper signification, would have the same broad meaning. It could as well be argued that the legislature *235of California, did not consider members of the legislature as officers because the title of the act in question in the Vaughn case used the expression "officers and members of the legislature.” In the opinion in the Vaughn case, •which in its entirety is less than a page, is found this expression:
"The term 'officer,’ in its common acceptation, is sufficiently comprehensive to include all persons in any public station or employment conferred by government.”
This fugitive expression, unnecessary to a determination of the question involved, and unsupported by authority, if literally true, would make every employment in the public service an office. The man digging a sewer at day’s wages would be an officer as much as the mayor of a city or a governor of a state. Against this view of the "common acceptation” of the term may be interposed the expression of the Supreme Court of the United States, speaking through Mr. Justice Brewer in Louisville R. R. Co. v. Wilson, 138 U. S. 501, 11 Sup. Ct. 405, 34 L. Ed. 1023:
"The terms 'officers’ and 'employees’ both alike refer to those in regular and continual service. Within the ordinary acceptation of the terms, one who is engaged to render services in a particular transaction is neither an officer nor an employee. They imply continuity of service, and exclude those employed for a special and single transaction. ”
All authorities recognize a distinction between the term " office” and " employment”; that although it may be said that every office is an employment, every employment is not an office. Clerkships have sometimes been classified as distinguishable both from officers and employees, as is the case of the federal statute considered in Hand v. Cook, 29 Nev. 518, 92 Pac. 3. As pointed out in the prevailing opinion, the Supreme Court of New Jersey makes three classifications — office, position, and employment— and defines and distinguishes each.
The word "office” or "officer” is used in the constitution of this state in more than twenty different sections, and in no instance where such words are used is there any *236context which would indicate a broader definition than that which legitimately belongs to such words.
Notwithstanding the words "civil office of profit” appear in the section of the constitution without context or qualifying expression, affording justification for construction, we are urged to construe into the language something that is not there, and to hold that the convention in adopting, and the people in ratifying, the constitution, intended to adopt a policy which the language of the constitution fails to express. As said in 6 Ruling Case Law, 47:
" Courts are not at liberty to disregard the plain meaning of words of a constitution in order to search for some other conjectured intent.”
This maxim of constitutional law was applied by this court in State v. Clark, 21 Nev. 333, 31 Pac. 545, 18 L. R. A. 313, 37 Am. St. Rep. 517, in construing the identical words involved here, found in the section of the constitution following the one in question. This court in the Clark case said:
"A fundamental principle in all construction is that where the language used is plain and free from ambiguity, that must be our guide. We are not permitted to construe that which requires no construction.”
We can no more in this case say that what is in fact a mere employment is nevertheless within the meaning of "civil office of profit” than the court in the Clark case could say that the office of notary public was not within the meaning of such language. As "the language used is plain and free from ambiguity, ” as held in the Clark case, it comprehends every office of whatever character, and it follows, as a necessary sequence, that it likewise excludes every position or employment that does not possess the character of an office.
That the constitutional convention was not laboring under any misapprehension as to there not being a distinction between the meaning of the words "office” and "employment” is clearly manifest from another section of the same article 4, "Legislative Department.” Section 28 of that article, in part, reads:
*237"No money shall be drawn from the state treasury as salary or compensation to any officer or employee of the legislature, * * * except in cases where such salary or compensation has been fixed by a law.”
If the framers of the constitution had intended "employments” as well as "offices” to be within the meaning of section 8, art. 4, it was just as easy to have said so as it was in section 28. They did not say so, and we would be violating a fundamental rule of constitutional interpretation to hold that they said what they did not say. The judgment of the members of this court as to whether it is or is not good policy for the petitioner to hold the office in question is beside the case.
That many public positions in our scheme of government are not offices, as that term is used in the constitution, is also apparent when other constitutional provisions are considered. By section 3, art. 15, it is provided:
"No person shall be eligible to any office, who is not a qualified elector under this constitution.” Notwithstanding this latter provision, most of the public money, that has been paid to the school-teachers of the state for the past half century has been paid to persons who were not at the time "qualified electors,” hence such school-teachers could not have been regarded as officers within the meaning of the constitution, nor would it be seriously argued that the constitution contemplated that public-school teachers should be considered officers within the meaning of the constitution. The position of a teacher in our public schools has, however, far more the elements of an office than that of a "superintendent” under the act of 1913 in question.
An examination of the statutes enacted by the various sessions of the legislature will disclose laws too numerous to mention, empowering various state officers to "employ” assistants who are paid salaries fixed by law, but who have never been regarded by any branch of government as officers within the purview of the constitution. If every position created by the legislature could be regarded as an office, then every female clerk, stenographer, or attache of the legislative, executive, or judicial branch of *238the government for the past fifty years has been serving in violation of the constitution, and all three departments of government have been conspicuous violators of the organic law.
It will not do to say that the word " office” means one thing in one section and another thing in another section, unless qualifying language appears in one section and not in the other. The rules of constitutional interpretation fortunately do not permit of individual speculation as to what ought to be.
That both the legislative and executive branches of the state government have manifested a clear understanding that a distinction existed between offices and employments is apparent in the legislation that has been enacted from the beginning of our government. With the one exception of the office of deputy state treasurer, every statute authorizing a deputy state officer uses the word " appoint, ” and in the case of the deputy state treasurer, where the words'" employ a deputy” are used, it appears that the original act of 1865," An act to authorize the state treasurer to employ a clerk” (Stats. 1864-65, c. 88), was subsequently amended by changing the word "clerk” to the word " deputy” (Stats. 1873, c. 15). While not conclusive, the fact that the legislature in creating positions has, in practically every instance, used the word "appoint” in cases where offices were clearly created and the word " employ” in other cases is at least persuasive that the legislature clearly recognized the distinction between an office and a position or employment.
As pointed out in the prevailing opinion, the statute of 1913, after creating the office of commissioner, makes it a "duty” of the board of directors "to employ superintendents, directors, clerks and other persons. ” The purpose of the act as indicated by its title is to provide for " exhibits of the products of the State of Nevada” at two expositions which are concluded during the year 1915. The position has no permanency, but is for a transient purpose only, nor does the statute specify a single duty to be performed other than to " cooperate and advise with the exposition *239commissioner.” Such a position carries with it no independent authority and partakes of none of the elements of an office. Petitioner is a mere agent of a superior authority with no defined duties, and is clearly the occupant of a position or employment, and not an office.
In State v. Spaulding, 102 Iowa, 639, 72 N. W. 288, in determining that "the treasurer of the commission of pharmacy” was not a "public office,” after considering numerous cases, the court uses language applicable to the facts of the case at bar as follows:
"In the case at bar, the duties performed by the defendant do not indicate an office rather than an employment. He was, as we have shown, entirely dependent for his place upon the will or caprice of the commission. The duties imposed upon him were not the result of the law, but the will of his superiors, the commission. He was the creation of it, to do its will, having no independent functions. Duration or continuance is embraced in the term 'office,’ and a position temporary in its character, and which may end at the will of a superior, is not. ordinarily to be considered an office. (Mechem. Pub. Off. sec. 8.) * * * So a 'position the duties of which are undefined, and which can be changed at the will of the superior, * * * is not an office, but a mere employment, and the incumbent is not an officer, but a mere employee. ’ (19 Am. & Eng. Ency. Law, pp. 387, 388, and cases cited.)”
While there is authority in support of the proposition that a mere legislative declaration that a position is created as an office makes it an office, whether it otherwise would so be regarded or not, it does not follow that if the legislature designated a position an employment which in fact had the attributes of an office, it would in law be regarded as merely an employment. Upon the contrary, any employment which invests the person with the exercise of governmental powers and duties, not merely transitory, which powers and duties may be exercised and performed by virtue of the statute and not as an *240agent carrying out the directions of a superior authority, constitutes an office, no matter how it may be designated.
It is unquestionably the paramount duty of courts to enforce the will of the sovereign people, as expressed in the organic law, but in determining what is the sovereign will experience has crystallized certain inflexible rules which eliminate the personal equation of the individual judge, and which forbid the substitution of his personal views for the decree of a convention or people.
To say that the undefined position of " superintendent” under the act of 1913 is an office, or that, notwithstanding it is not an office, it is within the constitutional inhibition of section 8, article 4, would, in my judgment, be clearly erroneous in the first case and contrary to fundamental rules of constitutional interpretation in the second case.